Citation Nr: 9932507	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbar disc, spondylolisthesis, and spondylolysis with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, which granted service 
connection for lumbar disc, spondylolisthesis, and 
spondylolysis with degenerative joint disease, and assigned 
an initial evaluation of 20 percent, effective from October 
1, 1992.  The appellant perfected an administrative appeal, 
which only challenged the assignment of the 10 percent 
rating.  Therefore, the issue concerning an earlier effective 
date for the grant of service connection (i.e., the award of 
VA compensation for the service-connected disability in 
question) is not in an appellate status before the Board.  
See Grantham v. Brown, 111 F.3d 1156 (1997).

In October 1996, the Board remanded this appeal to the RO for 
additional development.  The appeal is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's service-connected low back disability is 
manifested primarily by low back pain, and a history of 
radiculopathy on the left S1 level, spondylolisthesis, and 
spondylolysis, at least for the period from October 1, 1992.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for the assignment of a 20 percent evaluation for 
lumbar disc, spondylolisthesis, and spondylolysis with 
degenerative joint disease, have been met, for the period 
from October 1, 1992.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.41, 4.71a, Diagnostic Codes 5292, 5293 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records include a Medical 
Board Report, dated in April 1992, which shows that at that 
time, the appellant was hospitalized with the admission 
diagnosis of chronic lumbosacral low back pain, with 
occasional radiation down the left leg, and with Grade I 
spondylolisthesis at L5-S1.  According to the Report, over 
the past two years, the appellant had had an increasing 
number of episodes of acute lumbosacral back pain, to the 
point where he was unable to perform his normal duties such 
as standing for any length of time, bending to pick up 
objects, or any kind of jogging or running.  The appellant 
noted that occasionally, he had some radiation down the left 
leg.  Pertinent physical findings revealed that even the 
slightest activity caused the appellant to develop acute 
lumbosacral back pain, with occasional radiation down the 
left lower extremity.  The examining physician noted that the 
pain severely limited the appellant's ability to perform 
normal functions.  According to the Report, the appellant had 
treated his low back pain conservatively, with medications 
and "back school."

The Report shows that upon physical examination, the 
appellant had a positive straight leg raising at 90 degrees, 
with bilateral lumbosacral back pain, and with some pain 
radiation into the left lower extremities.  There was some 
mild hypesthesia on the dorsum of the left foot.  A summary 
of the appellant's diagnoses included the following: (1) 
spina bifida, S1, Grade I spondylolisthesis at L5-S1, and (2) 
chronic lumbosacral back pain with occasional radiation into 
the left lower extremity.  The Report shows that the Medical 
Board recommended that the appellant be allowed to complete 
his 20 years of military service on a L5 profile, and that 
his case be referred to the Physical Evaluation Board for 
final disposition.  The appellant's service medical records 
reflect that the appellant subsequently retired from the 
active military service on September 30, 1992.  

On October 1, 1992, the appellant filed his original claim 
seeking, among other things, entitlement to service 
connection for a low back disability.  In support thereof, 
the appellant submitted private medical statements from 
W.L.W., M.D., of the San Diego Institute for Pain Management, 
dated on February 4, 1992, February 11, 1992, and February 
21, 1992, which show that on February 4, 1992, the appellant 
was examined after complaining of chronic low back pain.  At 
that time, the appellant stated that his low back pain was 
mild to moderate, and that he also had left buttock pain, 
which was occasional and mild to moderate, and left upper 
thigh pain, which was rare and mild to moderate.  The 
appellant indicated that in January 1992, he had been 
involved in a motor vehicle accident.  He noted that 
following the accident, he developed immediate lumbar and 
cervical pain.  According to the appellant, he was treated 
with physical therapy and non-steroidal anti-inflammatories, 
with some improvement.  The appellant reported that he did 
not have any muscle weakness, and that he was able to 
continue his usual work.  

An examination of the appellant's lumbar spine revealed a 
slow antalgic gait with a limp.  There was a 2+ paraspinous 
muscle spasm on the left.  In regards to range of motion, 
flexion was limited and extension was 50 percent of normal.  
Sitting single leg raising was positive on the left for leg 
pain.  Manual motor and sensory examinations were symmetrical 
and normal throughout.  Passive single leg raising was 
positive on the left at 60 degrees for back pain.  The 
diagnoses included the following: (1) low back syndrome, 
possibly secondary to a left S1 facet arthropathy, and (2) 
possible lumbar radiculopathy.  Dr. W. stated that he was 
planning to treat the appellant with caudal epidural steroid 
nerve blocks.  

In Dr. W.'s February 11, 1992 statement, Dr. W. indicated 
that he had recently examined the appellant after he had 
received an epidural steroidal nerve block.  Dr. W. stated 
that according to the appellant, his pain was substantially 
relieved after the first block.  However, the appellant 
stated that the prior day, he had suffered some small 
recurrence of his left superior and medial buttock pain.  Dr. 
W. reported that upon physical examination, the appellant 
showed excellent and improved mobility, and there was only 
mild tenderness over the area of his most severe pain.  
According to Dr. W., the appellant's pain was not elicited by 
palpation.  The assessment was of low back pain with possible 
facet syndrome.  Dr. W. noted that he planned to repeat the 
epidural nerve block.  A follow-up statement from Dr. W., 
dated on February 21, 1992, shows that at that time, the 
appellant was examined 10 days after his second caudal 
epidural steroid nerve block.  Dr. W. indicated that 
according to the appellant, he was pain free and able to 
pursue his normal activities without difficulty.  Upon 
physical examination, the appellant was non-tender.  There 
was full range of motion, and sensation was normal.  Deep 
tendon reflexes were symmetrical and physiologic.  Dr. W. 
recommended that the appellant receive instruction regarding 
a vigorous home exercise program so that he could maintain 
range of motion and strength in his low back.  

In November 1992, the appellant underwent a VA examination.  
At that time, he stated that beginning in 1981, he had had 
episodes of acute pain in the lower lumbar area, associated 
with radiation to the left posterior thigh.  The appellant 
indicated that he was usually treated with conservative 
programs, such as with physical therapy or with Motrin.  He 
reported that in 1992, he was involved in an automobile 
accident and subsequently, he was diagnosed with a lumbar 
disc at L5-S1, associated with spondylosis and 
spondylolisthesis.  There were apparently no neurologic 
deficits.  The appellant revealed that at present, he had 
intermittent pain in the low back, with radiation as 
described above.  The physical examination showed that back 
motions were not restricted.  The appellant had decreased 
reflexes in both lower extremities, but they were equal.  The 
impression was of lumbar disc, with spondylosis and 
spondylolisthesis.  

In a June 1993 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a low back 
disability.  At that time, the RO assigned a 10 percent 
disabling rating under Diagnostic Codes 5292 and 5293.  This 
rating has remained in effect up until the current claim.

In February 1994, the appellant submitted an 
Electrodiagnostic Medicine Consultation Report from B.R.T., 
M.D., dated in March 1992.  The Report shows that at that 
time, Dr. T. stated that the appellant had been referred for 
an electrodiagnostic evaluation of his low back pain and 
radiation of pain into the left hip and thigh.  Dr. T. 
indicated that according to the appellant, he had initially 
had the onset of low back pain in 1983 after lifting some 
wood.  The appellant reported that with Valium and bed rest, 
his condition improved significantly.  However, the appellant 
revealed that over the past several years, he had had 
recurrences of low back pain, approximately every six months, 
which had been managed conservatively.  According to the 
appellant, the last few episodes had been associated with 
left leg pain.  The appellant also noted that in January 
1992, he was involved in a motor vehicle accident, and that 
after the accident, he developed immediate pain in the low 
back, with radiation into the left hip.  He stated that he 
was subsequently diagnosed with a lumbar musculoligamentous 
strain/sprain syndrome, with radicular complaints.  The 
appellant indicated that he had received two epidural steroid 
injections which had provided him with significant, but 
temporary relief.  According to the appellant, at present, he 
had severe low back pain that radiated down into the left hip 
and posterior aspect of the left thigh.  The appellant noted 
that he did not have any symptoms of numbness or tingling 
distal to the knee, nor any other significant points on the 
right leg.  

Upon physical examination, manual muscle testing produced 
results of 5/5 strength in the lower extremities.  Deep 
tendon reflexes were 2+ in the knees and "trace in the ankle 
bilaterally."  Sitting straight-leg raising was negative, 
and sensation to pinprick was normal.  Supine straight-leg 
raising was positive for back pain on the left at 
approximately 60 degrees.  Lasegue's test was negative.  The 
results of the electromyogram (EMG) were interpreted as 
showing membrane instability in the left greater than the 
right medial gastrocnemlus.  However, Dr. T. stated that no 
other muscles demonstrated significant amounts of 
abnormalities.  According to Dr. T., the H reflexes were 
unobtainable bilaterally.  F waves were noted, and the left 
response was found to be minimally prolonged when compared to 
the right.  According to Dr. T., the above results were 
suggestive of a left S1 radiculopathy and possible right S1 
radiculopathy. 

In February 1994, the appellant submitted a Magnetic 
Resonance Imaging (MRI) Report from Max Imaging, dated in 
March 1992, which shows that at that time, the appellant had 
a MRI taken of his lumbar spine.  The results of the MRI were 
interpreted as showing the following: (1) L5-S1 herniated 
nucleus pulposus affecting the left S1 nerve root, (2) L5-S1 
spondylolysis, and (3) L4-5 herniation.  

In June 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic low back 
pain.  (T.3).  The appellant stated that on occasion, he 
slept on the floor because the hard floor was better for his 
back.  (Id.).  He indicated that the pain caused him to 
become irritable.  (T.4).  According to the appellant, 
driving and sitting for long periods of time aggravated his 
low back pain.  (Id.).  The appellant reported that the pain 
also radiated down his left leg and over his left buttock.  
(T.5).  He revealed that since his separation from the 
military, he had not received medical treatment for his low 
back disability, but that while he was in the military, he 
had a MRI taken by a civilian doctor.  (Id.).  According to 
the appellant, the MRI was interpreted as showing a herniated 
disk, spondylolysis, and spondylolisthesis.  (Id.).  The 
appellant noted that occasionally, he took medication for his 
low back pain, but that he did not take medication on a 
regular basis because he did not want to become dependent on 
the medication.  (T.5,6).  He stated that at times, he wore a 
back brace.  (T.6).  The appellant indicated that at present, 
he was unemployed, but that he was attending Travel Agent 
School at Fox Travel Institute.  (T.7).  He revealed that he 
had not taken any days off because of his back pain.  (T.9).  
According to the appellant, he had previously worked with 
Star Books as a delivery driver, but that he had to quit the 
job because his low back pain prevented him from performing 
the job requirements, which included a lot of lifting.  
(T.7,8).  The appellant reported that at a previous job, 
prior to his employment at Star Books, he had to take off 
approximately one to two days a month because of his low back 
pain.  (T.8).  

In July 1994, the appellant underwent a VA examination.  At 
that time, he gave a history of his low back disability.  He 
stated that at present, he had chronic low back pain which 
radiated down to his left thigh.  According to the appellant, 
he had been having problems sleeping because of the sharp 
pain and tingling in his left thigh.  The appellant indicated 
that he was currently unemployed because of his low back 
disability.  

The physical examination was essentially "remarkably 
normal."  The appellant had a full range of motion of his 
spinal flexion to 90 degrees and greater extension to 15 to 
20 degrees.  Lateral rotation was to 90 degrees, right and 
left, and lateral flexion was to 45 degrees, bilaterally 
symmetrical.  Neurovascular was intact to sensation and 
normal to pinprick along lower dermatomal distributions.  The 
appellant was able to walk on his tiptoes on his heels, and 
he was able to squat while Trendelenburg sign was negative.  
Extensor hallucis longus, anterior and posterior tibial 
nerve, peroneal nerves, and plantar flexors to the foot were 
all 5/5 bilaterally symmetrical.  Knee extensors and flexors, 
as well as hip motors, were normal strength 5/5 bilaterally 
symmetrical.  Deep tendon reflexes were 2/2 bilaterally 
symmetrical as well.  The appellant did not have any pain or 
any symptoms.  

Upon assessment, the examining physician stated that he had 
reviewed the appellant's March 1992 EMG and March 1992 MRI.  
The examiner indicated that the EMG revealed uncertain 
findings.  According to the examiner, there was a 
questionable radiculopathy that was occurring on the left, 
and even more questionable on the right.  The radiculopathy 
on the left S1 level was corroborated by the MRI examination 
which revealed a L5-S1 herniated nucleus pulposus affecting 
the left S1 nerve root.  The other changes on the MRI that 
were present included traction spurs, some osteophytes and 
degenerative changes, L5-S1 spondylolysis with 
spondylolisthesis, and a mild L4-5 disc herniation which was 
not causing any neural compression.  However, the examiner 
stated that upon the current examination, it did not appear 
that the appellant had loss of S1 radiculopathy.  According 
to the examiner, the appellant had good deep tendon reflexes, 
the appellant's sensation to the lateral aspect of the foot 
on pinprick examination was normal, the appellant's peroneal 
strength was normal, and he was able to walk on his tiptoes 
and on his heels.  The examiner noted that although the 
appellant had radiographic, as well as subjective evidence of 
pain and problems, there was evidence in the current 
examination that the exam was normal.  

In an October 1996 decision, the Board remanded this case.  
At that time, the Board acknowledged the appellant's 
complaints of chronic low back pain.  In addition, the Board 
stated that the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals) had held that when a diagnostic code provided for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) had to be 
considered, and that examinations upon which the rating 
decisions were based had to adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, the 
Board noted that although the appellant's most recent VA 
examination in July 1994 showed the appellant's range of 
motion, it did not fully address functional loss due to pain 
on use or due to flare-ups pursuant to DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 (1995).  Accordingly, in light of the 
appellant's complaints of severe low back pain, it was the 
Board's determination that another VA examination be 
conducted in order to consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and to adequately portray the extent of any 
functional loss due to pain on use.  

In July 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his low back disability.  The 
appellant stated that at present, he did not have any 
complaints of pain, and that his last incident involving low 
back pain was approximately one month ago after a sitting and 
twisting injury.  He indicated that when he had low back 
pain, the pain was located on the left lateral side and was 
not centered.  The appellant reported that the pain radiated 
to just above his left knee with paresthesias.  According to 
the appellant, his back pain was much worse than his leg 
pain.  The appellant noted that he was currently working as 
the Director of the Morongo Basin Ambulance Service in the 
desert.  He revealed that as a Director, he had a desk job of 
which he tolerated well with infrequent low back pain 
secondary to twisting.  The appellant stated that as long as 
he avoided certain activities, he did well.  

The physical examination showed that there were no postural 
abnormalities.  In regards to range of motion, forward 
flexion was to 90 degrees, backward extension was to 20 
degrees, left lateral flexion was to 20 degrees, right 
lateral flexion was to 20 degrees, left rotation was to 15 
degrees, and right rotation was to 15 degrees.  In regards to 
objective evidence of pain on motion, the examining physician 
stated that there was "none."  According to the examiner, 
the appellant ambulated well and he had a slow gait.  Motor 
examination was 5/5 and symmetric in bilateral lower 
extremities throughout all muscle groups.  Sensory 
examination was normal and symmetric throughout bilateral 
lower extremities.  Reflexes revealed that the appellant was 
2+ and symmetric at the knee and ankle.  There was no 
evidence of straight-leg raising in a sitting or standing 
position.  X-rays of the appellant's lumbar spine were 
interpreted as showing a significant L5-S1 disc space 
narrowing, with minimal spondylolisthesis.  

Following the physical examination and a review of the x-
rays, the examining physician diagnosed the appellant with 
L5-S1 degenerative disc disease.  The examiner noted that the 
appellant had a history of a herniated nucleus pulposus and 
spondylolisthesis.  The examiner stated that he was unable to 
identify whether or not a herniated disc still existed based 
on radiographic data.  According to the examiner, clinically, 
the appellant had no symptoms consistent with a herniated 
disc.  The examiner reported that it was likely that the 
appellant's previous herniated disc had resolved.  He 
indicated that what was left for the appellant were the 
degenerative changes at the L5-S1 level, which were 
significant radiographically.  According to the examiner, the 
degenerative changes did functionally impair the appellant 
for increased physical activities and exercise.  Thus, the 
appellant was limited to a desk job to avoid increased pain.  
The examiner noted that the appellant did not have any 
neurologic deficits in the way of weakness or sensory changes 
in bilateral lower extremities.  According to the examiner, 
the appellant showed signs of excess fatigability, thus 
limiting him to a desk job.  The examiner indicated that the 
appellant did not seem to be incoordinated, and that he was 
able to work at a limited activity level.  The examiner 
reported that the appellant's pain appeared to be real based 
on radiographic data, but that upon the current examination, 
the appellant was without pain.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 10 percent for a low back disability, 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  See generally Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this regard, as previously stated, the Board 
remanded this case in October 1996.  At that time, the Board 
requested that the appellant be afforded a VA examination in 
order to consider the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and to adequately portray the extent of any functional 
loss due to pain on use.  The Board notes that in July 1997, 
the appellant underwent a VA examination.  Therefore, the 
Board is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to his claim has been 
met. 

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  

The VA's regulations, under 38 C.F.R. §§ 4.40 and 4.45, 
recognize that functional loss of a joint may be the result 
from pain on motion or use, when supported by adequate 
pathology.  See DeLuca, 8 Vet. App. at 202; see also 
Lichetenfels v. Derwinski, 1 Vet. App. 484 (1991).  Further, 
38 C.F.R. § 4.59, which addresses the rating of arthritis, 
recognizes that painful motion is an important factor of 
disability.  

As noted above, service connection was established for lumbar 
disc, spondylolisthesis, and spondylolysis with degenerative 
joint disease, in a June 1993 rating decision with a 10 
percent evaluation effective from October 1, 1992, the day 
following separation from service.  As the appellant takes 
issue with the initial rating assigned following a grant of 
service connection, the Board must evaluate the relevant 
evidence since military service.  In doing so, separate 
ratings may assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Currently, the appellant's lumbar disc, spondylolisthesis, 
and spondylolysis with degenerative joint disease, is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5293.

Under the provisions of Diagnostic Code 5292, slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999). 

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
10 percent rating is warranted for mild intervertebral disc 
syndrome and a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome evidenced by recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

As indicated in the March 1994 Statement of the Case, the 
appellant's low back disability may also be evaluated under 
Diagnostic Code 5295.  Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his low 
back disability causes him.  He indicates that he has chronic 
low back pain and that sitting for long periods of time 
aggravated the pain.  The appellant further maintained that 
the pain radiated down his left leg.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  

In the instant case, the evidence of record shows that the 
appellant has a long history of chronic low back pain which 
originated in service.  As previously stated, the appellant's 
service medical records reflect that in April 1992, the 
appellant was diagnosed with chronic lumbosacral low back 
pain, with occasional radiation down the left leg, and with 
Grade I spondylolisthesis at L5-S1.  In addition, the 
evidence of record shows that during service, the appellant 
sought medical treatment from civilian physicians.  A private 
medical statement from Dr. W.L.W., dated on February 4, 1992, 
shows that at that time, an examination of the appellant's 
lumbar spine showed that there was a 2 + paraspinous muscle 
spasm on the left.  In regards to range of motion, flexion 
was limited, and extension was 50 percent of normal.  The 
diagnoses included the following: (1) low back syndrome, 
possibly secondary to a left S1 facet arthropathy, and (2) 
possible lumbar radiculopathy.  The Board notes that a second 
private medical statement from Dr. W., dated on February 21, 
1992, reflects that at that time, the appellant had had two 
treatments of epidural nerve blocks, and upon physical 
examination, there was a full range of motion and the 
appellant noted that he was pain free.  However, the Board 
further observes that a March 1992 EMG was interpreted as 
showing findings suggestive of a left S1 radiculopathy and 
possible right S1 radiculopathy.  Moreover, the results of a 
March 1992 MRI were interpreted as showing the following: (1) 
L5-S1 herniated nucleus pulposus affecting the left S1 nerve 
root, (2) L5-S1 spondylolysis, and (3) L4-5 herniation.

The Board notes that according to the evidence of record, 
following the appellant's separation from the military, he 
continued to suffer from low back pain.  In a November 1992 
VA examination, although the physical examination showed that 
back motions were not restricted, the appellant had decreased 
reflexes in both lower extremities, and the impression was of 
lumbar disc, with spondylosis and spondylolisthesis.  In 
addition, in the appellant's July 1994 VA examination, while 
the physical examination indicated that the appellant had a 
full range of motion of his spinal flexion to 90 degrees, and 
that the appellant did not currently have pain on motion, the 
examiner stated that there was radiographic evidence of pain 
and lumbar spine problems.  The examiner further noted that 
according to the appellant's March 1992 EMG and MRI, the 
appellant had radiculopathy on the left S1 level.  However, 
the examiner stated that upon current examination, it did not 
appear that the appellant had loss of S1 radiculopathy.  

In the appellant's most recent VA examination, in July 1997, 
the physical examination showed some limitation of motion 
with backward extension to 20 degrees, left lateral flexion 
to 20 degrees, right lateral flexion to 20 degrees, left 
rotation to 15 degrees, and right rotation to 15 degrees.  
Moreover, although the examiner stated that there was no 
objective evidence of pain on motion, it was his opinion that 
the appellant's subjective complaints of pain appeared to be 
real based on radiographic data.  The examiner diagnosed the 
appellant with L5-S1 degenerative disc disease.  In addition, 
the examiner indicated that the degenerative changes at the 
L5-S1 level, which were significantly radiographically, did 
functionally impair the appellant for increased physical 
activities and exercise.  Thus, the appellant was limited to 
a desk job to avoid increased pain.  According to the 
examiner, the appellant showed signs of excess fatigability, 
thus limiting him to a desk job.  Furthermore, although the 
examiner stated that the appellant did not have any current 
neurologic deficits in the way of weakness or sensory changes 
in the bilateral lower extremities, he did have a history of 
a herniated nucleus pulposus and spondylolisthesis.  

In light of the above, the Board is satisfied that based on 
the appellant's history of a low back disability, including 
chronic low back pain, radiculopathy on the left S1 level, 
spondylolisthesis, and spondylolysis, the evidence of record 
as a whole does substantiate a finding that moderate residual 
impairment of the lumbar spine is present.  As previously 
stated, a 20 percent rating under Diagnostic Code 5293 is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  The Board observes that although in the 
appellant's most recent VA examination, in July 1997, the 
examiner stated that the appellant did not have any current 
neurologic deficits in the way of weakness or sensory changes 
in the bilateral lower extremities, the examiner in the 
appellant's July 1994 VA examination indicated that according 
to the appellant's March 1992 EMG and MRI, the appellant had 
radiculopathy on the left S1 level.  Therefore, when 
consideration is given to the objective findings, and with 
consideration of 38 C.F.R. § 4.7, it is the opinion of the 
Board that a 20 percent rating under Diagnostic Code 5293 
more adequately approximates the level of impairment 
attributable to the service-connected low back disability, 
for the period from October 1, 1992.  At the very least, the 
evidence for and against an evaluation in excess of 10 
percent for the service-connected low back disability is in 
equipoise, and as such, all reasonable doubt is resolved in 
favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.   

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  As previously stated, under Diagnostic Code 
5293, a 40 percent rating is warranted for severe 
intervertebral disc syndrome evidenced by recurring attacks 
with intermittent relief.  Moreover, under Diagnostic Code 
5292, a 40 percent rating is warranted for severe limitation 
of motion of the lumbar segment of the spine, and under 
Diagnostic Code 5295, a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  In light of the above, the 
Board finds no reasonable basis to grant the appellant a 
rating in excess of 20 percent.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected low back disability, interference with the 
appellant's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  In this 
regard, although the examiner from the appellant's most 
recent VA examination, in July 1997, stated that because of 
the appellant's low back disability, he was limited to a desk 
job to avoid increased pain, and that the appellant showed 
signs of excess fatigability, thus limiting him to a desk 
job, the Board observes that the examiner also indicated that 
the appellant did not seem to be incoordinated and that he 
was able to work at a limited activity level.  Moreover, the 
Board further notes that also in the appellant's July 1997 VA 
examination, the appellant stated that he was currently 
employed at a desk job which he tolerated well with 
infrequent low back pain secondary to twisting.  The 
appellant stated that as long as he avoided certain 
activities, he did well.  Thus, the evidence of record does 
not reflect any factor which takes the appellant outside of 
the norm, or which present an exceptional case where his 
currently assigned 20 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for lumbar disc, 
spondylolisthesis, and spondylolysis with degenerative joint 
disease, for the period from October 1, 1992, is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

